DETAILED ACTION

Allowable Subject Matter

1. 	Claims 1, 3-6, 8-11, 13-16 and 18-20 are allowed. 


Examiner’s Statement of Reasons for Allowance

2. 	The following is an Examiner’s statement of reasons for allowance: 

	The following claim limitations in claims 1 and 11 would not have been obvious to a person of ordinary skill in the art at the time of the invention:

I. 	The prior art made of record, to SALEEMA AMERSHI ET AL: "CoSearch", THE 26TH ANNUAL CHI CONFERENCE ON HUMAN FACTORS IN COMPUTING SYSTEMS, CHI 2008: CONFERENCE PROCEEDINGS ; APRIL 5-10, 2008 IN FLORENCE, ITALY, 6 April 2008 (2008-04-06), pages 1647-1656; ISBN: 978-1-60558-011-1 in view of Zhu et al. (US 2014/0351236)., neither anticipates nor renders obvious “…compare category information of the first webpage and category information of the first search text with category information of at least one webpage to be stored in the memory and an external electronic device; determine a plurality of websites having category information similar to the category information of the first webpage and the category information of the first search text among the at least one website...”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217- 9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154